11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Ex parte Jeremiah Dunnigan,                  * Original Habeas Corpus Proceeding

No. 11-22-00013-CR                           * January 20, 2022

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.

     This court has considered Jeremiah Dunnigan’s application for writ of habeas
corpus and concludes that the application for writ of habeas corpus should be
dismissed for want of jurisdiction. Therefore, in accordance with this court’s
opinion, the application for habeas corpus is dismissed.